Title: Endorsement of Philip Mazzei’s Petition, 25 April 1784
From: Madison, James
To: 


April 25th. 1783[4].
I have perused a paper entitled “A representation of Mr. Mazzeis conduct from the time of his appointment to be Agent of the State in Europe untill his return to Virginia”; and believe the proceedings of the Executive Board whilst I was a member of it to be therein correctly stated. Not having been present at the conversation between Governor Henry and Mr. Mazzei relative to an allowance of £1000 Sterlg per annum for his expences, I can say nothing as to that fact. I recollect only that that sum was mentioned at the Board as a Salary not exceeding the dignity of the business on which he was to be sent; and that the prevailing idea was that the salary should be left unfixed till his return to Virginia when he ought to receive a decent reward over and above the sum which he should have necessarily expended in supporting the rank and promoting the object of his Commission.
J. Madison Jr.
 